Citation Nr: 0026584	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  95-20 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to Title 38, United 
States Code, Section 1151, for decreased right eye vision as 
a result of surgical treatment by the Department of Veterans 
Affairs in June 1993.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim of 
entitlement to VA compensation, pursuant to 38 U.S.C.A. 
§ 1151 for loss of vision in the right eye as a result of 
surgical treatment by the Department of Veterans Affairs in 
June 1993.  The veteran perfected a timely appeal of this 
determination to the Board.

When this matter was previously before the Board in July 
1997, it was remanded to the RO for further development.  In 
addition, in September 2000, the veteran submitted pertinent 
evidence, directly to the Board, which was not accompanied by 
a waiver of RO consideration.  Although doing so requires 
that the evidence be referred to the RO for its initial 
consideration, such is not warranted here in light of the 
following decision establishing entitlement to VA 
compensation, pursuant to 38 U.S.C.A. § 1151 for loss of 
vision in the right eye as a result of surgical treatment by 
the Department of Veterans Affairs because the veteran has 
not been prejudiced.  38 C.F.R. § 20.1304 (1999).


FINDINGS OF FACT

1.  The veteran underwent laser surgery at the Oklahoma City, 
Oklahoma, VA Medical Center in June 1993.

2.  Resolving reasonable doubt in the veteran's favor, some 
right eye vision loss was caused by surgical treatment 
performed by the Department of Veterans Affairs in June 1993.



CONCLUSION OF LAW

The requirements for payment of VA compensation benefits for 
decreased right eye vision as a result of surgical treatment 
by the Department of Veterans Affairs have been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.358, 3.800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In numerous statements and during his July 1995 hearing, the 
veteran has earnestly and emphatically argued that he 
sustained a chronic right eye vision loss as a result of 
laser eye surgery that was performed at the Oklahoma City, 
Oklahoma, VA Medical Center in June 1993.  In support, he 
cites to the opinions offered by several private physicians 
as well as the decision of United States Supreme Court in 
Brown v. Gardner, 115 S. Ct. 552 (1994), which affirmed a 
decision of the United States Court of Veterans Appeals (now 
known as the United States Court of Appeals for Veterans 
Claims (Court)) invalidating the provisions of 38 C.F.R. 
§ 3.358(c)(3) as in violation of the statutory rights granted 
to veterans by Congress under 38 U.S.C.A. § 1151.  As the 
veteran correctly points out, the Supreme Court held that VA 
was not authorized by 38 U.S.C.A. § 1151 to exclude from 
compensation the "contemplated or foreseeable" results of 
non-negligent medical treatment, as then permitted by 
38 C.F.R. § 3.358(c)(3), because doing so was contrary to the 
clear language of the statute and was therefore invalid.  In 
addition, as will be explained in more detail below, the 
veteran argues that the February 1998 fee-basis medical 
examination violated the Board's July 1997 remand 
instructions and that the resulting report should not be 
considered in the adjudication of this claim.  He further 
contends that the February 2000 fee-basis report, which was 
based on that examiner's review of his medical records, 
should likewise not be considered.  In doing so, he asserts 
that the physicians that were selected to perform these fee-
basis examinations were part of the same private medical 
group implicated in the subject June 1993 laser surgery and 
are thus biased against his claim.

The basic facts are not in dispute.  The evidence shows that 
the veteran suffered from diabetes mellitus for many years 
prior to the June 1993 surgical procedure; in fact, the 
report of the June 1992 diabetes examination indicates that 
the appellant was initially diagnosed with the disease in 
1968 and he has been insulin dependent since 1979.  
Subsequent VA and private medical records acknowledge this 
history.  The service medical records are negative for any 
evidence of diabetes mellitus and the veteran does not 
contend otherwise.  In June 1993, the veteran underwent a 
panretinal photo coagulation of the right eye due to 
complications associated with diabetes.  

The question before the Board is whether the veteran has 
additional right eye disability as a result of the June 1993 
VA treatment.  As such, although there is voluminous medical 
evidence in the claims folder, the Board will confine its 
discussion to that evidence that relates to whether the 
veteran suffered a loss of vision in the right eye as a 
result of June 1993 VA surgical treatment.  

In an August 1994 report to a RO rating technician, a VA 
staff physician indicated that she had reviewed the claims 
folders and opined that the veteran sustained "no neglect, 
harm or substandard care at the [Oklahoma City, Oklahoma, VA 
Medical Center] [that] caused his right eye vision loss."  

In March 1995, the veteran was afforded a VA visual 
examination.  The physician reported that the veteran's right 
eye uncorrected vision was 20/200 and that it was 20/70 
corrected.  The diagnoses were bilateral diabetic retinopathy 
and bilateral status post laser treatment.

In a report dated later that same month, the same VA staff 
physician who prepared the August 1994 statement again 
reviewed the veteran's pertinent medical records.  In 
addition, she cited the results of vision testing in December 
1992 showing that the veteran's vision in his right eye was 
20/50 and in his left eye was 20/50.  The physician indicated 
that the laser surgery was performed to treat the veteran's 
neovascularization resulting from the diabetes.  She added 
that a vision test conducted by another VA physician in 
February 1994 revealed that the veteran's right eye visual 
acuity was 20/100 and his left eye visual acuity was "20/60-
20/40."  The physician also noted that a March 1995 VA 
examination disclosed that his uncorrected right eye vision 
was 20/200 with corrected vision at 20/70, and left eye 
uncorrected vision at 20/100, with corrected vision at 20/50.  
The examiner opined that it appeared that the veteran 
sustained "no damage" to his right eye as a result of the 
1993 laser surgery.  She reasoned that the veteran's visual 
acuity had not decreased, and that pointed out that the laser 
surgery was performed to attempt to halt the natural 
progression of the veteran's diabetic retinopathy, which, 
rather than the surgery, was the source of his vision 
problems.

Based essentially on the March 1995 opinion offered by the VA 
staff physician, the RO in March 1995, denied the veteran's 
claim and he promptly appealed.  Thereafter, during a hearing 
held before a hearing officer at the RO in July 1995, the 
veteran reported that became blind in his right eye following 
the July 1993 surgery and maintained that, in light of 
Gardner, it was not relevant whether the surgery was done in 
good faith and/or whether it was performed in a non-negligent 
manner.  In addition, he cited opinions offered Raymond E. 
Townsend, M.D., in reports dated in October 1994 and July 
1995, both of which were subsequently received at the RO in 
August 1995, and which indicate that his right eye vision 
problems are attributable to the June 1993 surgery.

In the October 1994 report, Dr. Townsend, who was associated 
with Retina Associates, indicated that he had reviewed the 
veteran's pertinent medical records and observed that in May 
1993 his right eye visual acuity was approximately 20/50 and 
that in June 1993 VA performed laser treatment to his right 
eye.  In addition, he stated that examination of his retina 
in May 1993 disclosed neovascularization of the disk and 
along the superior arcade.  Dr. Townsend also reported that 
there were laser burns in the macular region from the 
previous treatment and diffuse thickening of the macula 
secondary to macular edema.  He indicated that "because of 
some new neovascularization of the disk, it was elected to do 
a pan-retina photocoagulation, or laser."  Dr. Townsend 
added, "In reviewing the literature, it is stated that a 
temporary decrease in vision is frequent following extensive 
laser treatment and that recovery did not occur in 14% of the 
treated eyes."  Dr. Townsend reported that in the veteran's 
case, he already had macular edema and explained that he was 
therefore at an increased risk for decreased vision.  In 
addition, he stated that the VA physician who performed the 
surgery followed the normal protocol for laser treatment of 
the eye "with the unfortunate result of decreased vision in 
[the veteran's] right eye."  In conclusion, Dr. Townsend 
stated that that was one of the potential consequences of 
suffering from diabetes mellitus, and having laser treatment 
for diabetes.

In the July 1995 report, Dr. Townsend again noted the history 
of the veteran's right eye problems and stated that 
subsequent to the July 1993 VA laser surgery, the veteran's 
right eye vision "decreased dramatically."  He added that 
the veteran's vision had not improved.  Dr. Townsend 
reiterated that, because the appellant had diabetes mellitus, 
he was at an increased risk of this occurrence.  In 
conclusion, Dr. Townsend opined, 

I feel that from the history and from the 
result of your treatment that the laser 
[surgery] is directly related to your 
marked visual loss in that eye.  This has 
been documented in the literature, and I 
feel is the most likely reason for your 
visual problems at this point.

In support of this claim, the veteran also submitted a 
December 1996 report prepared by Carl M. Fisher, D.O., of the 
Oklahoma Eye Center.  At the outset of the report, Dr. Fisher 
indicated that he performed an ophthalmological evaluation of 
the veteran and had reviewed his pertinent medical records.  
He indicated that the veteran was an insulin dependent 
diabetic for approximately 30 years and that, as a result, he 
developed diabetic retinopathy.  In addition, Dr. Fisher 
observed that the veteran underwent laser surgery in an 
effort to treat that symptom.  He concluded by saying that he 
agreed with the assessment of his condition and the 
conclusions offered by Dr. Townsend in his July 1995 report.

The veteran also submitted a February 1997 report prepared by 
Curtis V. "Brute" Wolf, II, M.D., of Eye Care For Tulsa.  
Dr. Wolf reported that a review of the veteran's medical 
records revealed that his right eye visual acuity at the time 
of his surgery was 20/50 and that it was currently 20/200.  
He added that at the time of the surgery, he had 
neovascularization of the discs, which he described as an 
extremely hazardous ocular condition that requires the use of 
pan-retinal photocoagulation.  Dr. Wolf stated that without 
photocoagulation the eye is at risk for numerous potential 
problems.  With respect to the relationship between the 
surgery and the veteran's current right eye visual 
impairment, Dr. Wolf opined, "Based on the proximity of the 
time between the pan-retinal photocoagulation and the 
decreased vision, as well as the clinical notes of increased 
macular edema after the laser, it seems most likely that the 
decreased vision was an unfortunate side effect of the pan-
retinal photocoagulation.

When this matter was initially before the Board in July 1997, 
the Board pointed out that the medical evidence showed that 
the veteran's right eye visual acuity might have decreased 
immediately following the June 1993 laser surgery but that it 
subsequently appeared to improve until November 1994, when 
the veteran experienced a vitreous hemorrhage to the right 
eye.  The Board observed that the medical records indicated 
that the hemorrhage was a result of the disease pathology 
attributable to diabetic retinopathy and that a VA physician 
had opined that the laser surgery did not worsen the 
veteran's vision.  The Board observed, however, that the 
veteran indicated that he believed that the June 1993 laser 
surgery resulted in impaired vision that never improved and 
submitted private medical evidence in support of that 
contention.  In this regard, the Board referenced the October 
1994 and July 1995 reports prepared by Dr. Townsend.  The 
Board noted that in both reports, Dr. Townsend appeared to be 
stating that although the veteran's vision had not improved 
as a result of the laser surgery, such an outcome was a 
predictable risk because of the nature of the disease process 
of diabetic retinopathy.  The Board further indicated that a 
review of the veteran's medical records suggested that his 
right eye vision had either improved or remained the same 
until the vitreous hemorrhage in November 1994 which caused a 
sudden decrease in the right eye visual acuity.  

In light of the conflicting medical opinions, the Board 
remanded the matter for further medical evaluation and an 
opinion as to the relationship, if any, between the veteran's 
right eye visual impairment and the June 1993 laser surgery.  
In doing so, the Board requested that if the examining 
physician reached a conclusion different from that offered by 
Drs. Townsend and Fisher, that examiner should comment on the 
opinions offered those private physicians.  The Board also 
indicated that any records relating to a claim filed by the 
veteran under the Federal Torts Claims Act should be 
associated with the claims folder.

In February 1998, the veteran was afforded a fee basis VA 
visual examination.  At the outset of his report, the 
physician indicated that he had reviewed the veteran's 
medical records, and stated that he had previously examined 
the appellant in October 1997 at VA's request at the McGee 
Eye Institute Retina Clinic.  Subsequent to his extensive 
discussion of the veteran's pertinent medical history, the 
examiner reported that his right eye vision in February 1998, 
was 10/200, and 20/60-2 in the left eye with best 
correction.  In addition, he explained that there were three 
reasons why people who had diabetes mellitus could suffer 
visual impairment:  (1) vitreous hemorrhage; (2) macular 
edema; and (3) ischemic maculopathy.  

Based on his clinical findings, the physician reported that 
there was no vitreous hemorrhage obscuring the view of the 
retina and no macular edema present in February 1998.  He 
added, however, that it was possible that with chronic 
macular edema, permanent pigmentary changes had occurred 
beneath the retina, leading to visual loss even after the 
macular edema resolved.  The examiner further stated that 
macular edema with subsequent decreased central visual acuity 
is a known complication of pan-retina photocoagulation and 
that it appeared to have occurred following the June 1993 
surgery.  The physician explained that that usually resolves 
spontaneously, and he observed that the veteran's right eye 
vision initially returned to a level slightly better than 
that present prior to the surgery.  He added that he was not 
able to rule out the possibility that ischemic maculopathy 
might be a complication of the underlying diabetic 
retinopathy might be partly responsible for the decreased 
right eye vision.  The physician opined that the veteran's 
current right eye visual impairment was related to his 
diabetic retinopathy and not to the June 1993 laser 
photocoagulation surgery.  Finally, although noting the 
contrary medical opinions offered by Drs. Townsend and 
Fisher, he stated that he disagreed with their conclusion.  
In doing so, the examiner cited to the medical evidence 
reflecting that the veteran's macular edema resolved at least 
to the point where post-operative visual acuity was equal to 
or slightly better than pre-operative visual acuity; in 
addition, he questioned whether the private physicians were 
aware of that fact.

Further, pursuant to the Board's instructions, the RO 
requested records relating to the veteran's claim, filed 
under the Federal Torts Claims Act.  In response, the RO 
received records indicating that his claim for damages 
resulting from the June 1993 laser surgery performed at the 
Oklahoma City, Oklahoma, VA Medical Center was denied because 
the evidence did not reveal any indication that an employee 
of the federal government acting within the scope of his or 
her employment committed negligence.

Based on the above evidence, in a February 1998 rating 
action, issued as part of the Supplemental Statement of the 
Case (SSOC) dated later that same month, the RO confirmed and 
continued the denial of the veteran's entitlement to this 
benefit.  

In response, in several statements the veteran challenged the 
RO's selection of the physician who conducted the February 
1998 examination.  He reported that when he saw that 
physician in October 1997 at the McGee Eye Institute, the 
examiner told him that he should not be performing the 
examination because he and the physician with whom he 
practiced medicine was involved in the laser surgery program 
at the Oklahoma City, Oklahoma, VA Medical Center.  The 
veteran explained that the two physicians supervised the 
doctors that performed that procedure at that VA Medical 
Center.  In addition, he asserted that the examining 
physician's partner personally supervised the subject June 
1993 laser surgery.  

In addition, in subsequent correspondence, including that 
sent to his United States Representative and to each of his 
United States Senator, which was subsequently forwarded to 
the RO, the veteran reiterated the above and maintained that 
"of course" the physician who performed the February 1998 
examination offered the opinion that he did because his claim 
was essentially against him too.  He reasoned that to do 
otherwise would be to "indict" his partner.  As such, he 
argued that the reliance by VA on the examination report, 
prepared by a physician with a personal interest in the 
matter, was unfair and prejudicial.  Moreover, he asserted 
that in light of the uniformity of the private medical 
opinions that he filed in support of his claim, there was no 
need to obtain any further medical evidence.  Indeed, he 
maintained that the RO, in seeking further medical opinions, 
was doing so for the sole reason of obtaining evidence with 
which to deny his claim.  The veteran maintained that the 
RO's actions raised questions about the fairness and 
objectivity of the entire adjudication process.

In addition, the veteran submitted a May 1998 report prepared 
by another private ophthalmologist, Dr. Marcel Binstock of 
Tulsa Retina Clinic, Inc.  In the report, Dr. Binstock stated 
that he performed an ocular evaluation of the veteran earlier 
that month.  In addition, he noted the veteran's complaint 
that he suffered from failing right eye vision that was 
related to surgery performed at the Oklahoma City, Oklahoma, 
VA Medical Center in June 1993.  The examination revealed 
that the veteran's right eye visual acuity, with correction, 
was 20/300, and 20/60+1 in the left eye.  The ophthalmologist 
reported numerous clinical findings.  Thereafter, Dr. 
Binstock indicated that following the examination he told the 
veteran that the decreased vision in his right eye was likely 
a side effect of the extensive laser therapy.

In light of the veteran's contentions and the contradictory 
medical opinions, in January 2000, the RO notified the 
veteran that it was seeking an additional medical opinion.  
Thereafter, in a February 2000, a physician reviewed the 
veteran's claims folder, including the February 1998 fee-
basis examination report and the May 1998 opinion offered by 
Dr. Binstock.  As a preliminary note, the Board observes that 
the examiner is identified as the Section of the Department 
of Ophthalmology at the Oklahoma City, Oklahoma, VA Medical 
Center.  (i.e., the facility blamed by the veteran as 
responsible for causing the increased disability.)  The 
report also identifies the examiner, who conducted the review 
on a fee-basis, as a physician who is also affiliated with 
the McGee Eye Institute, the same medical facility with which 
the February 1998 physician is a member.

In the February 2000 report, the physician indicates that he 
agreed with the opinion offered by the February 1998 
examiner.  He noted that the February 1998 examiner is a 
retina specialist, and pointed out that he provided an 
extensive review of the veteran's chart.  The February 2000 
examiner reported that the veteran's decreased right eye 
vision was due to his diabetic retinopathy, and that 
appropriate treatment had been rendered.  He explained that 
it is a known possibility that after having retina laser 
surgery for proliferative disease that the edema of the 
macula can get worse, but reasoned that his right eye vision 
would have worsened even if he had not undergone the 
treatment.  With respect to the May 1998 opinion offered by 
Dr. Binstock, the examiner speculated that he did not have 
the benefit of the veteran's prior medical records regarding 
the reason for the appellant's decreased right eye visual 
acuity prior to offering his opinion.  In addition, he 
reported that Dr. Binstock had not supported his diagnosis 
with a fluorescein angiogram or a rationale.  Thus, he 
concluded that VA compensation for the veteran's ocular 
disease, secondary to laser surgery, was not warranted.

On the basis of the above evidence, in a March 2000 rating 
action, a copy of which was issued as part of the SSOC dated 
later that same month, the RO confirmed and continued the 
denial of this claim.  In doing so, the RO explained that for 
entitlement to VA compensation benefits resulting from VA 
hospitalization, medical or surgical treatment, the evidence 
must show that "fault on VA's part or an event not 
reasonably foreseeable proximately caused the veteran's 
disability."  In addition, the RO indicated that the opinion 
offered by the February 2000 warranted greater weight because 
it was based on his review of the entire record, including 
those offered by the numerous private ophthalmologists.  

In response, a March 2000 Report of Contact reflects that the 
veteran essentially asserted that the opinion provided by the 
February 2000 fee-basis VA examiner was similarly tainted and 
thus should not be considered because he too was a member of 
the same private medical group as the physician who 
supervised the subject June 1993 surgery as well as the 
physician who examined him in February 1998 and prepared the 
examination report dated that same month.

Thereafter, in May 2000, the veteran submitted a report 
prepared by Dr. Binstock dated earlier that same month.  In 
the report, Dr. Binstock responded to the February 2000 
report and reaffirmed his prior opinion that the veteran's 
decreased right eye vision was likely as side effect of the 
extensive laser surgery performed in June 1993.  In offering 
this supplemental opinion, Dr. Binstock challenged the 
suggestion of the February 2000 VA examiner that his 
conclusion was not predicated by a review of the evidence of 
record; he reported that, prior to his May 1998 examination 
of the veteran, he had reviewed the medical records of three 
different private physicians, as well as VA medical records.  
Moreover, he indicated that he had evaluated the veteran's 
ocular status in March 1999.

Analysis

The Board finds that the veteran's claim of entitlement to 
Department of Veterans Affairs compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for right eye vision 
loss is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

As a further preliminary matter, as reported above, in August 
1994 and March 1995 reports, a VA staff physician indicated 
that, based on her review of the veteran's records there was 
no causal relationship between the June 1993 VA laser surgery 
and any right eye visual impairment.  However, inasmuch as it 
appears that the physician may be an employee of the RO, the 
Board will not consider that statement in the disposition of 
this appeal.  See Austin v. Brown, 6 Vet. App. 547, 552 
(1994).

When a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, which results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability were service connected.  38 U.S.C.A. § 1151; 
38 C.F.R. §§ 3.358, 3.800.  

Prior to 1995, 38 C.F.R. § 3.358(c)(3) excluded from 
compensation the contemplated or foreseeable results of non-
negligent medical treatment.  In Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 F.3d. 
1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. Gardner, 115 
S. Ct. 552 (1994), the Court invalidated the provisions of 
38 C.F.R. § 3.358(c)(3).  Consequently, in March 1995, 
amended regulations were published deleting the fault or 
accident requirements of 38 C.F.R. § 3.358(c)(3), in order to 
conform the controlling regulation to the Gardner decision.  

The Board observes that 38 U.S.C.A. § 1151 was amended 
effective on October 1, 1997.  In December 1997, the VA 
General Counsel concluded that the term "all claims for 
benefits under 38 U.S.C.A. § 1151, which govern[ed] benefits 
for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date."  VAOPGCPREC 40-97; 63 Fed.Reg. 
31,263 (1997).  

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability to the veteran by 
reason of VA hospital, medical or surgical treatment, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
Applicable regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. § 3.358(b)(1).  

Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment or examination.  38 C.F.R. 
§ 3.358(c)(2).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would, in fact, 
be administered.  38 C.F.R. § 3.358(c)(3).

As a preliminary matter, the Board notes that the Court has 
offered guidance on the assessment of the probative value of 
medical opinion evidence.  The Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  Further, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Klekar 
v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  For the reasons 
set forth below, following a review of the entire evidence of 
record, the Board concludes that in light of the Gardner 
decision, the evidence in this case is in equipoise.  The 
benefit sought on appeal is therefore granted.

Clearly, the veteran's right eye visual acuity is worse than 
it was prior to the June 1993 surgery.  The medical evidence, 
though, is not quite as clear as to whether the increase in 
disability is due to that surgery or due to the continuance 
or natural progress of the veteran's diabetic retinopathy.  
Nevertheless, the Board finds the uniformity of the 
conclusions provided by the numerous private ophthalmologists 
supporting the veteran's claim place the evidence in 
equipoise when judged against opinions finding either no 
negligence or no increased disability.  In this regard, the 
Board notes that each of the physicians personally examined 
the veteran and reviewed his pertinent medical history, 
including taking into consideration that he was an insulin-
dependent diabetic for many years prior to the surgery; each 
is an expert in the field in which he offered the opinion; 
and each examiner explained the rationale supporting that 
judgment.  Although the physicians acknowledged that the 
conduct of the surgery itself was consistent with "normal 
protocol," and hence, not performed in a negligent manner, 
the commission of a negligent act is irrelevant under 
Gardner.  The crucial point is that each of the 
ophthalmologists cited clinical findings and thereafter 
indicated that, although the right eye vision loss was not 
immediate, the veteran "unfortunately" subsequently 
suffered permanent "dramatically decreased" and "marked" 
loss of right eye vision due to the June 1993 VA surgery.  

The medical evidence against this claim consists of two 
contrary medical opinions, offered by fee-basis physicians.  
Each opinion is through, defensible, and well reasoned.  
These opinions, however, do not so tip the scales so as to 
justify a finding that the preponderance of the evidence is 
against the claim.  Rather, they merely place the record in 
equipoise.

The Board in finding the evidentiary record to be in 
equipoise also finds that there is no evidentiary support for 
the contention that the RO acted in a biased manner.  While 
it would have been better practice for the February 2000 
examination to have been conducted by a different medical 
group than that used in February 1998, and while it would 
have removed the appearance of impropriety if the RO in 
February 2000 would have selected a physician who was not 
associated with the VA, the evidence still does not support a 
finding of bias or a finding that the RO has acted unfairly.

In sum, the Board concludes that the evidence is in 
equipoise.  Accordingly, compensation for right eye vision 
loss under the provisions of 38 U.S.C.A. § 1151 is warranted.


ORDER

VA compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for decreased right eye vision as a result of VA 
surgical treatment is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

